Citation Nr: 1640757	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  12-31 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral sensorineural hearing loss (SNHL). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, post-traumatic stress disorder (PTSD), and anxiety. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to January 1947.  This matter comes before the Board of Veterans' Appeals (Board) following rating decisions in May 2011 and in October 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Board notes that in the October 2015 rating decision, the RO denied service connection for depression and anxiety as two separate issues, and the Veteran directly appealed both issues to the Board.  As a function of the Board's de novo review authority, the Board has characterized the Veteran's claim for depression and anxiety as a claim for an acquired psychiatric disorder, to include major depressive disorder, PTSD, and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.).  

As part of his formal appeal to the Board on VA Form 9 dated in April 2016, the Veteran requested that he be afforded a video conference before a Veterans Law Judge; however, despite an August 2016 letter notifying him of the scheduled hearing, he did not appear for the hearing scheduled in September 2016, nor did he notify the Board of his request for a rescheduling of the hearing.  Under these circumstances, the Board finds that the hearing request is withdrawn. 38 C.F.R. § 20.700 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, post-traumatic stress disorder (PTSD), and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  This section will also address the increased rating claim, in part.

FINDING OF FACT

For the period beginning September 22, 2015, the evidence of record shows that the Veteran's bilateral SNHL was manifested by hearing acuity no greater than Level IV in both the right and left ear.


CONCLUSION OF LAW

For the period beginning September 22, 2015, the criteria for an initial disability rating of 10 percent for bilateral SNHL have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

For reasons described below, the hearing loss increased rating claim needs to be remanded on account of an AOJ procedural defect.  However, the Board cannot ignore the findings from a VA audiological examination conducted in September 2015.  Pure tone thresholds, in decibels, were reported as follows: 


HERTZ

1000
2000
3000
4000
RIGHT
40
50
55
70
LEFT
45
45
65
65

The average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 54 decibels for the right ear, and 55 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 80 percent in both ears.  Applying the results from the September 2015 audiology examination report to the Rating Schedule, shows Level IV hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a disability rating of 10 percent for bilateral hearing loss under Diagnostic Code 6100.  Accordingly, the Board finds that the Veteran is entitled to a disability rating of no less than 10 percent for his service-connected bilateral SNHL from September 22, 2015, the date of the most recent VA audiological examination. 

In making this determination, the Board offers no opinion as to whether a compensable rating is warranted prior to September 22, 2015, or whether a rating in excess of 10 percent is warranted as of that date.  This is a matter that will be further addressed on remand.  Rather, the Board's determination here represents a partial grant based upon audiological evidence, and making this grant at this point without a more detailed discussion of the applicable laws and regulations, notably those concerning VA's duties to notify and assist, will not prejudice the Veteran because this partial determination is fully favorable.


ORDER

An initial disability rating of 10 percent for bilateral SNHL is granted from September 22, 2015, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Notwithstanding the Board's partial grant of the bilateral hearing loss claim, the issue of whether a compensable rating is warranted prior to September 22, 2015, or whether a rating in excess of 10 percent is warranted as of that date, remains on appeal.  The Board notes that the AOJ did not follow up the September 2015 examination with a readjudication via a Supplemental Statement of the Case.  This is a procedural defect under 38 C.F.R. §§ 19.9 and 19.31 that can only be cured on remand.

Also, before the Board makes a determination as to the claim for service connection for an acquired psychiatric disorder, further development of the record is necessary.  Specifically, the Veteran must be scheduled for a new VA mental health examination in order to evaluate the nature and etiology of his currently diagnosed mental health conditions, including major depressive disorder and PTSD, as the VA examiner who conducted the September 2015 VA examination reached conclusions that on their face appear to be inconsistent with the record.

A review of the claims file reveals VA outpatient records dated as recently as July 2015 that list depression as an active problem that was diagnosed in May 2004 for which the Veteran is prescribed medication.  Furthermore, VA outpatient records dated in September 2010 list the Veteran's active problems as post-traumatic stress disorder, diagnosed in January 2003, and major depression, recurrent, diagnosed in December 2001.  

On the September 2015 VA examination, the examiner stated that the Veteran was not currently nor was he ever diagnosed with a mental health disorder.  As a result, the examiner did not perform any diagnostic testing to confirm any diagnosis and did not offer an opinion as to the etiology of any diagnosed mental health disorder.  Clearly, this directly contradicts the evidence contained within the claims file that the Veteran has a history of mental health diagnoses and was still being treated for depression as recently as July 2015.  The Board cannot make a determination as to the Veteran's service connection without a confirmation of any mental health diagnoses as well as an opinion regarding the nature and etiology of any confirmed mental health diagnoses which encompass the Veteran's purported acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Therefore, the service connection claim must be remanded in order to afford the Veteran a new VA examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records dating from July 2015 which document the Veteran's treatment for any mental health disorders, to include major depressive disorder and/or PTSD. 

2.  Thereafter, schedule the Veteran for a new VA examination with a qualified VA psychologist or psychiatrist for the purpose of providing an opinion as to the nature and etiology of the Veteran's acquired psychiatric disorder.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all opinions must be supported by a detailed rationale.

The examiner must identify all current psychiatric disorders, and if deemed necessary, perform diagnostic testing to confirm each diagnosis.  For each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.  In providing any such opinions, the examiner should consider VA outpatient records which show a diagnosis for recurrent major depression in December 2001, a diagnosis of PTSD in January 2003, and a diagnosis of depression in May 2004.  

3. Notify the Veteran that it is his responsibility to report
for any schedule examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned undeliverable. 

4. After completing the above action, and any other
development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated.  This readjudication, to the extent it addresses the hearing loss claim, must contain a discussion of the September 2015 VA examination findings.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


